Citation Nr: 1532952	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-24 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disorder (claimed as residuals of broken bones of the right foot).

2.  Entitlement to an initial compensable rating for hypertension.  

3.  Entitlement to a total disability rating based individual unemployability due to the service-connected hypertension (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1976 to September 1980. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from February 2006 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a December 2010 decision, the Board remanded the appeal for a hearing.  The Veteran testified at a Travel Board hearing in May 2011; a copy of the transcript is of record.

The issue of entitlement to service connection for a right foot disorder, along with the issue of entitlement to service connection for hypertension, was remanded by the Board for further development in October 2011 and March 2013.  In the January 2013 rating decision, the RO granted service connection for hypertension and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the assigned rating in February 2013.  

In an April 2014 decision, the Board remanded the issue of entitlement to service connection for a right foot disorder for further development.  The Board also remanded the issue of entitlement to an initial compensable rating for hypertension for the Veteran to be provided with a statement of the case.  The Veteran was provided with a statement of the case in September 2014 and perfected his appeal with a September 2014 VA Form 9.

Additionally, as will be discussed below, the Board infers appellate jurisdiction over the Veteran's raised and inextricably intertwined claim for TDIU due to the service-connected hypertension.  See Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of an initial rating of the underlying disability, it is a part of the claim for benefits for that underlying disability).  To the extent that the Veteran wishes to raise the issue of TDIU rating based on more than his service-connected hypertension, which is the underlying disability on appeal, the Vetera is invited to file such a claim at the RO level (i.e., the local Agency of Original Jurisdiction (AOJ)).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issue of entitlement to an initial compensable rating for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right foot disability did not clearly and unmistakably exist prior to active service.

2.  The probative evidence of record shows that the Veteran's right foot disability did not manifest during, or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in August 2005, prior to the initial rating decision.  The Board notes that the Veteran was noted provided notice, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  However, as the Veteran's claim is being denied in this decision, there is no prejudice to the Veteran under the notice requirements of Dingess.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, military personne records, and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2011 and April 2013.  The Board finds the April 2013 examination report to be adequate because as it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, as is discussed below, the April 2013 examiner provided an adequate rationale for why she could not determine the etiology of the Veteran's right foot disability without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal and the Veteran was given the opportunity to discuss his reported in-service injury and contentions.  As such, the Board finds that the undersigned VLJ complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the December 2010, October 2011, March 2013, and April 2014 remand which included affording the Veteran a Board hearing, obtaining outstanding VA and private treatment records, providing the Veteran with a statement of the case, and affording the Veteran a VA medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a right foot disability that is related to his military service.  Specifically, the Veteran asserts he injured his foot when he jumped from a truck.  See September 2005 Veteran Statement; see also May 2011 Board hearing transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

First, the Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

Here, the Veteran's March 1976 enlistment report of medical examination is absent of any defects or diagnoses.  On his March 1976 enlistment report of medical examination the Veteran reported that he had a history of broken bones.  The April 2013 VA examiner concluded that in regards to whether or not the Veteran had a preexisting foot condition prior to his enlistment into the military, she was unable to ascertain clear and unmistakable proof based on the records, radiographs, examinations and testimony of the Veteran at the time of enlistment that a preexisting foot disorder did in fact exist.  

As the competent and credible April 2013 VA opinion illustrates that the Veteran's foot disability did not clearly and unmistakably preexist service, the presumption of soundness at service entrance has not been rebutted.  38 U.S.C.A. § 1111.  Therefore, the Board will analyze the Veteran's claim for service connection for a right foot disability under direct and presumptive theories of service connection.

In this regard, the Veteran has a current diagnosis of malunion/nonunion of the tarsal/metatarsal bones, foot fracture, and degenerative or traumatic arthritis of the right foot as evidenced by the November 2011 and April 2013 VA examinations.  

In regards to the Veteran's military service, in a September 2005 statement the Veteran reported that while in the military he injured his right foot when he jumped off of a truck and landed on a rock.  The Veteran reported that he then had trouble walking and his right foot and right big toe were swollen.  The Veteran reported that he was given an icepack and told to report to the dispensary the next day.  The Veteran reported that he did, was examined and placed on light duty.  The Veteran reported that his foot has bothered him for years.  The Veteran reported that he went to a podiatrist who informed him he had broken bones and based on the scar tissue they were very old "(15 +)" years.  The Veteran also asserted that that his right foot disability is due to the incident in-service since he had not injured his foot before or after the incident.  See also April 2013 VA examination.  

The Board notes that the Veteran is competent to report such an injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Here, the Board finds the contemporaneous service treatment records to be more probative than the Veteran's current reports of an in-service injury to his right foot.  The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of a right foot disorder.  An August 1979 report of medical examination found the Veteran's feet and lower extremities to be normal.  The Veteran's September 1980 separation report of medical examination found the Veteran's feet and lower extremities to be normal.  Additionally, the Veteran's military personnel records and service treatment records are absent of any notations to light duty.  Furthermore, during service the Veteran was treated for heat rash, an upper respiratory infection, congestion, acne, and abdominal pain.  The Board thus finds it reasonable to conclude that if the Veteran injured and was treated for a right foot injury or disorder such would have been noted in the Veteran's service treatment records. 

Additionally, the Board notes an August 2001 post-service VA treatment record that shows the Veteran had a past surgical history of status post repair of right foot fracture.  A March 2008 VA treatment record noted a history of a sesamoid bone removal from the foot in 1999.  A January 2009 VA SUDP (substance use disorder program) treatment record shows that the Veteran reported being in a motor vehicle accident ending in foot surgery in 1996.  In another January 2009 SUDP treatment record shows that the Veteran reported being in a motorcycle accident in 1987 which caused several broken bones in his foot.  The Veteran reported that he had foot surgery in 1996 to correct the injuries from the motorcycle accident.  

It is important to point out that the Board does not find that the Veteran's lay statements of an in-service injury lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record, which show that the Veteran did not report, and was not treated for right foot injury or disorder while in-service but sought treatment for several other symptoms during his active military service.  

The Board also finds persuasive that when seeking medical treatment outside of his claim for VA benefits, the Veteran has reported a 1987 motor vehicle accident in which he suffered broken bones in his right foot that required surgery in 1996.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board assigns no probative value to the Veteran's assertions that he injured his right foot in service.  

Furthermore, even if the Board found the Veteran's report of the injury to his right foot to be credible, the Board finds that the most competent and credible evidence is against a finding that the Veteran's current right foot disability is related to his military service.  The April 2013 VA examiner concluded that it would be based on pure speculation that the Veteran's current clinical findings of pain associated with his right great toe and great toe joint were in fact caused by an injury sustained while jumping off of a truck while in the military.  The examiner explained that her opinion was based on the fact that no documentation of said injury was identified, nor was documented treatment of such injury found.  The examiner did note that there was suggestive radiograph evidence of prior bunionectomy and/or the absence of a fibular sesamoid bone on the right foot, but without prior examination for comparison or documentation of (surgical) intervention of removal of the bone she could be certain of this medical history.  

In this regard, the Board finds the April 2013 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the April 2013 opinion was provided by a VA podiatrist who possesses the necessary education, training, and expertise to provide the requested opinion.  The VA opinion is also shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  Additionally, the April 2013 examiner provided an adequate rationale for why an opinion could not be provided without resort to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Specifically, the examiner pointed to the lack of documentation of the Veteran's reported in-service injury, which is consistent with the evidence of record.  Furthermore, there is no competent contrary opinion.  The Board thus finds that the April 2013 VA medical opinion is dispositive of the nexus question in this case. 

The Board acknowledges the Veteran's assertions that his right foot disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of a right foot disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed disability is etiologically related to service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative value to the Veteran's assertions that his right foot disability is in any way related to service.  

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's right foot disability is properly afforded such consideration, as arthritis is one of the enumerated conditions in 38 C.F.R. § 3.309(a); Walker, 708 F.3d 1331.  However, due to the finding that there is no credible or probative evidence of an in-service injury to the Veteran's right foot or in-service symptoms of a right foot disorder, service connection based on continuity of symptomatology is not warranted. 

Lastly, there is no evidence of record that the Veteran's right foot degenerative arthritis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record, including the Veteran's lay assertions, shows that the Veteran was not treated for a right foot disability until the mid-1990s, almost 15 years after discharge from service.

Given that the Veteran's report of an in-service injury to his right foot is not credible; and given that the most probative evidence of record is against a finding of a nexus between the Veteran's right foot disability and service, the weight of the evidence is against a finding of service connection.  In reaching this conclusion the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for a right foot disorder (claimed as residuals of broken bones of the right foot) is denied.  


REMAND

The Veteran asserts that he suffers side effects from his hypertension medication, to include worsening depression, erectile dysfunction, and loss of sleep.  See February 2013 notice of disagreement. 

The Veteran was last afforded a VA examination in regards to his service-connected hypertension in November 2011.  The Board notes that the examination did not discuss the side effects associated with the Veteran's hypertension medication.  

A July 2013 statement from a VA physician noted that the Veteran has been on atenolol since 2002 for the treatment of his hypertension.  The examiner noted that the atenolol causes light-headedness, sexual dysfunction, orthostatic hypotension, inability to handle outdoor activities due to heat sensitivity as well as fatigue.  While the VA statement notes these are side effects of the medication, it fails to state whether the Veteran suffers from these specific side effects.  

The Board thus finds that a new VA opinion should be obtained in order to determine the current severity of the Veteran's service connected hypertension and the side effects, if any of the medications that the Veteran takes for his service-connected hypertension.  The examiner should also address the functional impairment caused by the Veteran's hypertension.  

Finally, in his September 2014 the Veteran reported that the side effects of the various medications have been substantial and he is currently unemployed and has been so for many years.  Such contentions describing the Veteran's employment status raises the issue of consideration under 38 C.F.R. § 4.16(a)-(b), for the service-connected hypertension.  In addition, the Board finds that the claim for TDIU due to the service-connected hypertension is inextricably intertwined with the issue being remanded and the TDIU claim must be deferred pending resolving these preliminary matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (2014), and all other applicable legal precedent.

2. Provide the Veteran the opportunity to identify any pertinent evidence, from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such. 

3. Schedule the Veteran for an appropriate VA examination to determine the current severity of his hypertension, and the effects, if any, of the mediation taken for his hypertension.  The examiner must review the record in conjunction with the examination.  

All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.

The examiner must specifically discuss how atenolol and other medications that the Veteran is taking for his hypertension affect his health.  In providing this assessment the examiner should consider the Veteran's contentions and the July 2013 VA statement.  Specifically, the examiner should consider the contention that atenolol causes worsening depression, erectile dysfunction, loss of sleep, light-headedness, orthostatic hypotension, an inability to handle outdoor activities due to heat sensitivity, and fatigue.

The examiner should also provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities, to include the effects of treatments and medications.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After the above development has been completed, re-adjudicate the claim for an increased rating for hypertension, to include a TDIU rating, including consideration of whether the requirements for referral to VA's Director of Compensation and Pension Service have been invoked under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

5. If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


